FILED
                              NOT FOR PUBLICATION                           NOV 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RUDY DJAJA,                                      No. 11-73444

               Petitioner,                       Agency No. A095-634-715

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Rudy Djaja, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Djaja suffered in Indonesia does not rise to the level of persecution. See Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). Further, substantial evidence

supports the agency’s determination that, even under a disfavored group analysis,

Djaja failed to show sufficient individualized risk to establish that it is more likely

than not he would be persecuted if removed to Indonesia. See id. at 979; see also

Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need

to adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). We reject Djaja’s contentions that the IJ

applied the disfavored group analysis incorrectly. Accordingly, Djaja’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                       11-73444